DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 15-16; claim 7, lines 13-14 recites “the spot-like laser”, there is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 8-11 are objected to as being dependent on claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
(i) holding member (claim 1, line 2)
(ii) light irradiation part (claim 1, line 6)
(iii) driving part (claim 1, line 9)
(iv) controlling part (claim 1, line 13)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) holding member (claim 1, line 2)
(ii) light irradiation part (claim 1, line 6)
(iii) driving part (claim 1, line 9)
(iv) controlling part (claim 1, line 13) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) holding member (claim 1, line 2): Fig 1A, holding member 10, holding chuck 11, 0044 of US 2021/0245297
(ii) light irradiation part (claim 1, line 6): Fig 1A, light irradiation part 22, laser scanner 22a, 0052
(iii) driving part (claim 1, line 9): Fig 1A, driving part 30, moves holding member 10 in the X and Y directions, 0033, 0034
(iv) controlling part (claim 1, line 13): Fig 1A, controlling part 50, 0033
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being obvious over Dang (US 2015/0035554) in view of Matsuda (US 2013/0119031) or Kudo (US 2016/0368088).
With respect to the limitations of claim 1, Dang teaches a workpiece-separating device (Figs 1, 2, 9, Abstract, 0025, debonding process) comprising: a holding member (Fig 9, vacuum chuck 98, 0056) that detachably holds a workpiece of a laminated body (Figs 2-7, device wafer 21, handler wafer 22, adhesive layer 24, release layer 25, 0028) in which the workpiece that includes a circuit board (0023, integrated circuits formed on the active side of the device wafer) and a supporting body (handler wafer 22, 0021, the handler wafer can be formed of glass) through which laser beams pass are laminated with each other via a separating layer (release layer 25, laser ablated region 16, 0028) 
Dang discloses the claimed invention except for explicitly showing a driving part that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holding member in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part; and a controlling part that operates and controls the light irradiation part and the driving part.
However, Matsuda discloses a driving part (Figs 1, 3, conveyance mechanism 32, 0022) that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer (base plate 1, workpiece material layer 2, workpiece 3), base of the laminated body held by the holding member (workpiece stage 31, 0022) in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part; and a controlling part (control unit 33, 0022) that operates and controls the light irradiation part and the driving part is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser workpiece-separating device of Dang silent to a driving part and controlling part with a driving part that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holding member in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part; and a controlling part that operates and controls the light irradiation part and the driving part of Matsuda for the purpose of providing a 
Additionally, Kudo also discloses a driving part (Figs 1-3, X-axis moving means 40, Y-axis moving means 50, 0028) that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body (Fig 2, wafer W, tape T, 0027) held by the holding member (chuck table 10, 0028) in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part (beam applying unit 20, 0028); and a controlling part (control unit 100, 0028) that operates and controls the light irradiation part (21) and the driving part (40, 50) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser workpiece-separating device of Dang silent to a driving part and controlling part with a driving part that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holding member in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part; and a controlling part that operates and controls the light irradiation part and the driving part of Kudo for the purpose of providing a known moving and controlling configuration that moves a workpiece in a desired location (0022) suitable for laser processing.
With respect to the limitations of claims 2, 3 and 8, Dang in view of Kudo discloses the light irradiation part has a lens that guides the laser beams from the laser scanner toward the separating layer, and the lens is a telecentric lens (Kudo, Fig 3, telecentric f-θ lens, 0032), in which a main light beam is arranged in parallel with an 
With respect to the limitations of claims 4, 5, 9 and 10, Dang teaches a distance between the laser beams irradiated across boundaries of the plurality of irradiation areas is set to be smaller than a beam diameter of each of the laser beams (Figs 10B, 11, small overlap area as compared to beam diameter); the controlling part (as evidenced by Matsuda or Kudo) performs control so that, as an order of irradiation of the laser beams from the light irradiation part onto the plurality of irradiation areas, irradiation is performed such that the irradiation areas that are precedingly irradiated and the irradiation areas that are subsequently irradiated are separated (Figs 10B, 11).
With respect to the limitations of claim 7, Dang teaches a workpiece-separating (Figs 1, 2, 9, Abstract, 0025, debonding process) method comprising: a holding process of detachably holding on a holding member (Fig 9, vacuum chuck 98, 0056) a workpiece of a laminated body (Figs 2-7, device wafer 21, handler wafer 22, adhesive layer 24, release layer 25, 0028) in which the workpiece that includes a circuit board (0023, integrated circuits formed on the active side of the device wafer) and a supporting body (handler wafer 22, 0021, the handler wafer can be formed of glass) through which laser beams pass are laminated with each other via a separating layer (release layer 25, laser ablated region 16, 0028) that peelably alters due to at least 
Dang discloses the claimed invention except for a relative moving process of relatively moving by a driving part a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holding member in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part.
However, Matsuda discloses a relative moving process of relatively moving by a driving part (Figs 1, 3, conveyance mechanism 32, 0022) a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer (base plate 1, workpiece material layer 2, workpiece 3) of the laminated body held by the holding member (workpiece stage 31, 0022) in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser workpiece-separating method of Dang silent to a driving part a relative moving process of relatively moving by a driving part a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holding member in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part of Matsuda for the purpose of providing a known moving and controlling configuration that moves a workpiece in a desired location (0022) suitable for laser processing.
Additionally, Kudo a relative moving process of relatively moving by a driving part (Figs 1-3, X-axis moving means 40, Y-axis moving means 50, 0028) a light irradiation position of irradiation from the light irradiation part with respect to the supporting body 

Claim 6 and 11 are rejected under 35 U.S.C. 103 as being obvious over Dang (US 2015/0035554) in view of Matsuda (US 2013/0119031) or Kudo (US 2016/0368088) as applied to claims 1 and 2, further in view of Kosmoski (US 2007/0084837).
With respect to the limitations of claim 6 and 11, Dang in view of Matsuda or Kudo discloses the claimed invention except for a length measuring part that measures an irradiation distance from the light irradiation part to irradiated faces of the supporting body and the separating layer, wherein the driving part has a Z-axis moving mechanism that relatively moves the holding member in the light irradiation direction from the light irradiation part with respect to the light irradiation part, and the controlling part operates 
However, Kosmoski discloses a length measuring part (Figs 1, 4, 5, 6, beam position sensor 100, 0038-0040) that measures an irradiation distance from the light irradiation part to irradiated faces of the supporting body and the separating layer (layer 60, 62, 0029-0031), the driving part has a Z-axis moving mechanism (Figs 1, 4A, fast positioner 50, Z-axis motion of freedom, 0026) that relatively moves the holding member in the light irradiation direction from the light irradiation part with respect to the light irradiation part, and the controlling part (laser system controller 56, 0027) operates and controls the Z-axis moving mechanism on a basis of measurement values measured by the length measuring part so that an irradiation distance from the light irradiation part to the plurality of irradiation areas are substantially constant (Abstract, 0009, 0010) when the laser beams are irradiated, for each of the plurality of irradiation areas, from the light irradiation part is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser workpiece-separating device of Dang in view of Matsuda or Kudo silent to length measuring part and Z-axis moving mechanism with a length measuring part that measures an irradiation distance from the light irradiation part to irradiated faces of the supporting body and the separating layer, wherein the driving part has a Z-axis moving mechanism that relatively moves the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/23/2022